M.D. Appeal Dkt.
37 - 2020
38 - 2020

                         IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


      RYAN FELL MORTIMER,                            : No. 19 MAL 2020
                                                     :
                          Petitioner                 :
                                                     : Petition for Allowance of Appeal
                                                     : from the Order of the Superior Court
                    v.                               :
                                                     :
                                                     :
      MICHAEL ANDREW MCCOOL, RAYMOND                 :
      CHRISTIAN MCCOOL, ESTATE OF                    :
      RAYMOND R. MCCOOL AND MCCOOL                   :
      PROPERTIES, LLC,                               :
                                                     :
                          Respondents                :

      RYAN FELL MORTIMER,                            : No. 20 MAL 2020
                                                     :
                          Petitioner                 :
                                                     : Petition for Allowance of Appeal
                                                     : from the Order of the Superior Court
                    v.                               :
                                                     :
                                                     :
      340 ASSOCIATES, LLC AND MCCOOL                 :
      PROPERTIES, LLC,                               :
                                                     :
                          Respondents                :


                                             ORDER



    PER CURIAM

             AND NOW, this 22nd day of June, 2020, the Petition for Allowance of Appeal is

    GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

    remaining issues. The issue, as stated by petitioner, is:
Whether, in this matter of first impression, the Supreme Court should adopt
the “enterprise theory” or “single entity” theory of piercing the corporate veil
to prevent injustice when two or more sister companies operate as a single
corporate combine?




                    [19 MAL 2020 and 20 MAL 2020] - 2